Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 January 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.Nantes Jan. 9. 1783
Please to read the inclosed Letters to Lord shelburne & Mr Vaughan then please to deliver them to Mr Vaughan if with you or forward them to him if not.— The subject appears to me worth a national Claim if you think so please to add a Line to my Letter to Lord shelburne, if you think an official Claim not consistent & you in your private name can with propriety add a Word to enforce my Representation I know you will do it.
I beg you will accept my sincere Wishes for as many Returns of the season as you yourself desire.
I am most respectfully Dutifully & affectionately Yours
Jona Williams J
His Excelly Dr Franklin.
 
Notation: Williams M. Jona. Nantes 9. Jany 1783.
